IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-09-00427-CV

COLORADO RIVER CONCRETE, LP,
                                                           Appellant
v.

GARY WILLIAMS INDIVIDUALLY
AND AS NEXT FRIEND FOR R.L.W., A CHILD,
                                                           Appellees



                            From the 413th District Court
                               Johnson County, Texas
                             Trial Court No. C200600383


                           MEMORANDUM OPINION


       Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

It requests dismissal of this appeal.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; appeal dismissed
Opinion delivered and filed May 26, 2010
[CV06]




Colorado River Concrete, LP v. Williams    Page 2